 D()UG;I.AS & I.()MAS()N CO()MPANY7Douglas & Lomason Company and Aluminum Work-ers International Union, AFL.-CIO. Cases 15-CA-7154 and 15-CA-7222November 12, 1980DECISION AND ORDERBY CItAIRNIAN FANNING ANI) M MHERSJENKINS AND P NI:ITIOOn July 31, 1980, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Douglas & Lo-mason Company, Phenix City, Alabama, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I HB letter dated Septembehr 23, Iq0. Respondent requested Iht Boardto issue its notice o employees immediately so Ihal It could he posted atInice We deny this request bhecaue the Hoard finds it inappropriate toissue a notice before the Board has decided a case and issued a decisionthereinDECISIONSTA ITMENL OF HI CASt.BEINJAMIN SCHI.ESINGFR, Administrative Law Judge:This case was heard by me on January 10 and April 2and 3, 1980, at Phenix City, Alabama, upon consolidatedunfair labor practice complaints based upon unfair laborpractice charges' alleging, inter alia, that the Respond-ent, Douglas & Lomason Company (Respondent), violat-ed Section 8(a)(5) and (1) of the National Labor Rela-tions Act, herein called the Act by encouraging its em-ployees to reject the Charging Party, Aluminum Work-hce unfair Ihbor practice charges were filed lon January 2, 179 asamended n Jarluary 22. 1979. and on March 9, 1979 he original coni-plaint in Case 15-CA 7154 issued on Fehruary 12, 1979. and was amend-ed on July 20, 1979, on which day a cornmplali also Is,,ued n Case 15CA-7222 and that complaint and the earlier one were consolidated Asecond amendment to the complaint in Case 15 CA-7154 issued on De-cember 21, 1979253 NLRB No. 39ers International Union, AFL-CIO (Union), as their col-lective-bargaining representative and, eventually, by re-fusing to recognize the Union as collective-hargainlingreprescn!alti e of its employees. Respondent denied thatit violated the Act in any way.Upon the entire record hereii, including my observa-tion of the witnesses aid their demeanor, and mn consid-eration of the inherent probability of their testimony, andmy review of the briefs filed by the General Counsel andResponident. I make the following:FINDIN(jS OF F,(ilI. HL:SINISS OF RSP()NI)N II find, as Respondent admits, that it is a Michigan cor-poration engaged in the manufacture of automobile trimat its Phenix City. Alabama, facility, the only facility in-volved herein. During the 12 months preceding the issu-ance of the respective complaints. Respondent purchasedand received goods and materials valued in excess of$50,(XX) directly from points located outside the State ofAlabama, and sold and shipped products valued in excessof $50,000 directly to points located outside the State ofAlabama. I conclude, as Respondent admits, that it is andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. il t lABOR ORGANIZATIONI find, as Respondent admits, that the Union is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. OnAugust 5. 1977, the Union was certified by the RegionalDirector for Region 15 as the exclusive representative ofRespondent's employees in the unit set forth below,found to be appropriate for the purposes of collectivebargaining in respect to rates of pay, wages, hours of em-ployment, or other conditions of employment, as follows:All production and maintenance employees andtruck drivers and lead persons employed by the Re-spondent at its Phenix City, Alabama. facility; ex-cluding laboratory employees, office clerical em-ployees, plant clerical employees, confidential em-ployees, guards, technical employees, professionalemployees, and supervisors as defined in the Nation-al Labor Relations Act, as amended.Ill. HE ALEI.GED UNFAIR LABOR PRACTICESA. TheL Refusial 7 Bargain Preliminary StatementOn April 14, 1978, Respondent and the Union enteredinto a collective-bargaining agreement which, by itsterms, was to remain in full force and effect until March1, 1979, and from year to year thereafter, unless modifiedor terminated in accordance with certain procedures setforth in the agreement. These procedures required that ifeither party wished to change, modify, or amend anyprovisions of the agreement or to terminate the agree-merit as of March 1, 1979, written notice had to be givento the other party by certified mail not more than 90277 DFECISIONS OF NATIONAL I.AB()R REI.ATIONS BO()ARDdays nor less than 60 days prior to March 1, 1979. Pursu-ant thereon, on December 18, 1978, the Union requestedthat negotiations commence in January or February 1979for the purpose of "changing, modifying, and/or amend-ing" the agreement and stated that, if an agreement wasnot reached, it intended to terminate the agreement as ofMarch 1, 1979.Nine days later, on December 27, 1978, Respondentfiled a petition with Region 15 requesting that a secret-ballot election be held to determine whether its employ-ees desired to continue to be represented by the Union,relying on a petition alleged to have been signed by amajority of its employees that they no longer desired tobe represented by the Union. On January 9, 1979, Re-spondent wrote to the Union that it had "a good faithdoubt" that the Union represented a majority of its em-ployees and stated its belief that it could not legally meetwith the Union "until such time as that doubt is re-solved." On March 1, 1979, Respondent notified theUnion of the expiration of the agreement and that, be-cause of its employees' petition, it no longer recognizedthe Union as the representative of its employees. A fur-ther request by the Union for recognition and bargainingon July 26, 1979, was declined by Respondent on August9, 1979.In brief, the General Counsel's case is as follows:(1) On September 20, 1978, a petition to decertify theUnion was circulated among the employees. CharlesGunter2and Randall Norris, two of Respondent's super-visors, promoted the signing of the petition by employeesKim Toson, Lynn Underwood, and Garrett Harrell.:' Inaddition, later that night, Gunter posted the petition onthe employees' bulletin board.(2) In October and November 1978, Supervisor Wil-liam Timothy White told employees that the Union wasprimarily for blacks, and that, without the Union, theemployees would have received two 30-cent raises,rather than the one 25-cent raise provided by the collec-tive-bargaining agreement. In addition, he interrogatedone of the employees about his union sentiments.(3) The employees never presented the September pe-tition to Respondent. However, when employees circu-lated a petition in December 1978, obtained an apparentmajority in favor of ousting the Union, and presented itto Respondent, the latter withdrew recognition from theUnion and filed an "RM" petition with Region 15. TheGeneral Counsel claims that Respondent's actions wereillegal because (a) the second petition was tainted by theunfair labor practices which occurred in connection withthe first petition, and (b) Respondent had no good-faithdoubt of the Union's majority status to support suchaction.B. The Alleged Interference With the SeptemberPetitionThere is little doubt that, sometime on September 20,1978, the General Counsel's witnesses and Respondent'semployees, Betty Miller, Mildred Patrick, and Willie Bel-2 Gunter's name is misspelled in the pleadings and he record as "Gun-ther."3 Harrell was frequently referred to by the General Counsel's witnessesas "Harold Garrett."lamy, saw something which aroused their suspicions, butwhat they saw is very much in doubt because of the in-consistencies of their narrations and the failure of anyone of them to corroborate the testimony of either oftheir fllow employees.I do not doubt, for example, that Gunter talked withToson or Underwood or Harrell, and it is probably safeto assume that Gunter was in the maintenance roomwhen one or more of the employees signed the Septem-ber petition.4But, in order to establish a prima fucie case,the General Counsel must establish some nexus betweenGunter's conversations and the signing of the petition bythe three employees. Only one heard what Gunter saidto the employees, and Toson and Harrell credibly deniedthat Giunter played any part in their decision to with-draw support from the Union.?Assuming that Toson's and Harrell's testimony werediscredited, it would be necessary to find from the cir-cumstances of their signing the antiunion petition thatRespondent must necessarily have aided and assistedthem. A strong circumstantial case would be required tofind such a violation, but reliably consistent evidence islacking. Some of the inconsistencies, for example, as tothe time when the perceived events took place, can beattributed merely to forgetfulness or lack of accurateperception. Thus, although Miller and Patrick placed theevents at issue at approximately 5 p.m. or within a halfhour later, Bellamy testified that he saw the events takeplace a full hour or more later.Of greater significance is the question of which groupof employees were escorted by Gunter into the mainte-nance room-Toson, Underwood, and a third female em-ployee (according to Miller); Toson, Underwood, andHarrell (according to Patrick); or Toson and Harrell atone time, and only later Underwood (according to Bella-my). Although all said that Gunter accompanied the em-ployees to the maintenance room, only Bellamy addedthat Supervisor Norris was present when the petitionwas signed. Thus, there is the problem, considering thetestimony of only the General Counsel's witnesses, ofwho escorted whom, and when.The problem of proof is compounded by the internalinconsistencies and external contradictions of the testimo-ny. Bellamy stated in his investigatory affidavit that hesaw Gunter accompany only Toson and Harrell; no men-tion was made by him of Underwood, as he later testi-fied. Patrick testified that she overheard Gunter ask Har-rell whether he wanted to "sign the paper," to whichHarrell responded that he did. Patrick admitted that theirwork place was very noisy because of the operation ofthe machinery, and it thus became of some importancehow close she was to the conversation. She testified thatshe was 3-4 feet away; her investigatory affidavit, how-ever, stated 3-4 yards away, a most meaningful and criti-cal difference.4 The General Counsel does not suggest that the maintenance roomwas "off limits" to supervisors, merely because the petition had beenplaced there.I Underwood, who, like l'oson. is Vietnamese. did not testify Tosonstated that Underwood's English is so poor that she often acted as Un-derwood's interpreter27X DOUGLAS & I()MASON C()MPANYMiller testified that she had been first told about theantiunion petition by employee Dixon. She then went tothe press department and asked Patrick what was goingon. Patrick told her what she had seen, to which Miller,so she testified, made no response. According to Pa-trick's recollection, however. Patrick knew nothing atthe time, and Miller did all the talking and explaining.Patrick related a conversation she had with Gunter afterreading the petition. Miller, who was allegedly with herat the time, did not testify to that conversation, nor didBellamy, whom only Miller identified as being in themaintenance room at the time. Further, Miller and Pat-rick contradicted one another with respect to Gunter'sactivities in the break room later that evening, Millerstating that Gunter was whispering to employees whowould then leave the room individually, or in groups oftwos and threes; and Patrick stating that Gunter merelysat with a group of employees and drank a soft drink.I conclude, as a result of the foregoing, that there is nocommonality in the General Counsel's case. Rather, I amfaced with three different stories, the crediting of anyone resultinq in the discrediting of the other two. Thereis no prima facie case here; instead, the General Counselpresents a multiple choice question, which he, in hisbrief, attempts to bootstrap by arguing that an adverseinference must be drawn from Respondent's failure tocall Gunter to deny the allegations made against him. Ireject that argument because Respondent's testimony wassufficient, if credible, to support the denial of any viola-tion, and because the General Counsel never elicited atestimonial basis for which a theory of liability might bedeveloped. In those circumstances, it was not incumbenton Respondent to produce Gunter with respect to thisallegation.More troublesome is Gunter's failure to deny any par-ticipation in the posting of the antiunion petition laterthat evening. Joel Miller passed the bulletin board after10 p.m. and saw nothing there; later, after midnight, hesaw Gunter pinning the petition on the bulletin boardand mentioned to Gunter that it was illegal for him tobecome involved in a decertification effort. Miller wentto get a friend to witness Gunter's acts; but, when Millerreturned, the petition was no longer there.Although it is not absolutely certain that it was Gunterwho posted the petition, there is sufficient circumstantialevidence to make that likely. His failure to rebut thatnecessary inference is persuasive, in my judgment, tofind a violation of the Act.6C. The Alleged Unfair Labor Practices Preceding theDecember PetitionThe validity of the December petition must be consid-ered in light of the actions of Respondent's personnelmanager, William Timothy White, who was named byt In his brief, the General Counsel belatedly moves to amend the com-plaint to add that, by taking down the notice, Gunter siolated the rightsof employees to refuse to support a labor organizatlln, a rather uhiqui-tous theory in contrast to the nature of this proceeding, as a whole. Ideny the motion to amend, as Respondent had no notice of such a iola-tion and did not litigate it In light of the lengthy time lapse between thefiling of the charges. the issuance f the cmpl:ilis,, and the hearingherein, no excuse has been olffered fr the failure to amend at all earlierdateemployees Jimmy James and Frank Sinclair as havingstated, in Octobher 1978 and on November 30. 1978, re-spectively, that the Union was comprised of a majorityof blacks; that the Union had not done anything. to wit,it obtained only a single increase of 25 cents. whereasRespondent would have given two 30-cent raises; and(to Sinclair) that the Union could not negotiate success-fully for an additional holiday. but Respondent was will-ing to give one. In addition, James testified that Whiteengaged in interrogation, asking him whether he wasgoing to join the Union and whether his joining theUnion would make any difference, and stated that,sooner or later. Respondent was going to get the Unionout, because it was no good anyway. And to Sinclair.White stated that there was a petition circulating tryingto get the Union out and that, the prior year, Respond-ent had lost by only four votes.With White's denials of these statements, except thathe might have commented about the Union's racial com-position in answer to an employee's question,' there is aclear issue of credibility herein, an issue which is almostnever easy to resolve. Nonetheless, I find that, at thevery least, Frank Sinclair was a believable witness who.as a former employee and a signatory to the antiunionDecember petition, had no reason to misstate the truth. Ifound his testimony and demeanor forthright, consistent,and not evidencing prejudice. The testimony of JimmyJames gave me a little more pause, because of his initialstatement that he was called by White for a friendlychat, whereas it appears that James, finding his timecardmissing, knew he had to see White on a disciplinarymatter. I further recognize that it is peculiar that Whitewould make his racial comments to James, who is black.Nonetheless, the statements as related by both wit-nesses are wholly consistent, and are consistent with thetestimony of Patricia Sperling, that White was more thananxious to oust the Union and made the same kind ofpromises of benefits without the Union and the same ap-peals to racial prejudice." White, of course, had much togain by his denials of James' and Sinclair's testimony (hedid not deny the statements attributed to him by Sperl-ing); and, although there were no internal inconsistenciesin his testimony, the narrations of Sinclair and James,neither of whom had anything to gain by their testimo-ny, have that spark of truth which made their testimonyI It is accurate that black, constitute a majority of the tinion', mcni-bershipI rcceived and haste onsidered the testimony of Sperling onl forthe purpose f background, and do not find White's statements to herconstitute independent violations of the Act. as the' clearly are barredl bythe Act's h-month limitatlons period In additi n, except as her testimonNevidences the same kind if conduct testified to by James and Sinclair Idiscredit her. finding that her dates were incorrect by a half year. thatthe card allegedly given to her by White was not against the Union butfor its benefit, and that she was biased because of a pending workmen'scompensation case against Respiondenit and testified excessively to makeup fr the failure of her mother to testify n this proceeding In creditingSperling only partially. I rely upoln the ft-quoled rule hat "It is noreason for refusing to accept evserythllg that a ss ltlless says, because ytoudo not bclicst all of it; nothing is more commoin in all kinds ot'f udicialdecisions than to believe some and not all " VL. R. B v 'nivtrrsi ( imerru('orporcton. 179 F 2d 744 754 l2d Cur 51)279 D DCISIONS OF NATI()NAL LAI()OR R.LATIONS 3()AkDmost probable. I, therefore, credit them and discreditWhite's denials.Respondent argues that, even if I were to find that itviolated the Act, the violations were isolated and de min-imis and, in any event, no employee was actually co-erced. Whatever the actual result of Respondent's ac-tions (indeed, Sinclair signed the December petition),Board law is clear that the proper test to be applied iswhether the actions of Respondent were reasonably cal-culated to coerce employees in the exercise of their Sec-tion 7 rights.I find that Respondent's actions were so intended. If aBoard-conducted election had been held in December,White's statements to James and Sinclair would consti-tute illegal conduct sufficient to affect the results thereof.Their effect upon the petition signing is the same, espe-cially because Respondent was admittedly aware of somedisenchantment with the Union and utilized its promisesof increased wages and benefits without the Union tokindle the fire of employee unrest. Although the actionof Gunter may not have been sufficient to taint the De-cember petition, it is clear that the promises of wage in-creases without the Union tainted the December petitionand that Respondent's withdrawal of recognition and re-fusal thereafter to bargain did not occur in a context freeof unfair labor practices, but instead constituted viola-tions of Section 8(a)(5) of the Act. Guerdon Industries.Inc., Armnor Mobile Homes Division, 218 NLRB 658(1975); Celanese Corporation of America, 95 NLRB 664(1951).Because of these conclusions, it is unnecessary to dis-pose of the numerous issues raised, tried, and briefed bythe parties relating to Respondent's good faith in ascer-taining whether there was a majority of employees whono longer desired to be represented by the Union. Thereremains, however, one other allegation of the complaintwhich requires resolution.'0At the hearing, the complaint was amended to allege aviolation of Section 8(a)(1) of the Act, on the groundthat George K. McPherson, attorney for Respondent, al-legedly questioned employee Toson about her testimonywithout giving her the necessary prerequisite admoni-tions and safeguards required by Johnnie's Poultry Co.,146 NLRB 770 (1964). I dismiss this allegation, first, be-cause Toson did not testify that McPherson interrogatedher and, second, because, in any event, McPherson hadtwice before told Toson that she was not required to talkwith him, that nothing would happen to her employmentif she did or did not testify, and that it was her ownchoice whether to talk with him and to testify. To re-quire McPherson to repeat the Johnnie's Poultry warningad nauseam, during preparation for defense to the9 Respondent argues that the witnesses may have received their infor-maiion solely from the union dissidents in the plant I reject that, notingthat even if they had heard of a 30 cents increase given before the adventof the Union. they never heard mention of two 30 cents increases, as hothrelated that White impliedly promisedo1 At the hearing. the General Counsel offered an affidavit to supportcertain unproved allegations of he complaint I rejected that affidavitThe General Counsel, in his brief, renews its offer of the affidavit andrequests reinstatement of the allegations which I dismissed at hearingThe motion is denied, if only because Respondent has no ability to testthe truthfulness f the affidavitcharge, on the eve of hearing, during the hearing and onadjourned dates of hearing, and upon the services of asubpena, is an obsessive interpretation and unwarrantedextension of Board law. IV. TilI: iFF-EC I o01: Ie UNFAIR I AOR PRAC'I'ICISUPON COMMIERCEThe activities of Respondent, set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.CONCUSIONS O1: LAW1. Douglas & Lomason Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Aluminum Workers International Union, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employees andtruck drivers and lead persons employed by the Re-spondent at its Phenix City, Alabama, facility; excludinglaboratory employees, office clerical employees, plantclerical employees, confidential employees, guards, tech-nical employees, professional employees, and supervisorsas defined in the National Labor Relations Act, asamended, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act.4. The Union has been certified as, and is now, the ex-clusive collective-bargaining representative of all theemployees in the aforesaid unit for the purposes of col-lective-bargaining with respect to rates of pay, wages,hours of work, and other terms and conditions of em-ployment.5. By posting a petition to reject the Union; by interro-gating an employee about his union sentiments or desiresand his intention to join the Union; by informing em-ployees that a majority of the Union's membership isblack, thus appealing to employees' prejudices or fears inorder to undermine the Union; by informing employeesthat they would have received more or higher wage in-creases and more paid holidays, if not for the presence ofthe Union; by informing employees of its intent to riditself of the Union; and by informing employees of theexistence of a petition to oust the Union, Respondent hasengaged in, and is engaging in, unfair labor practices inviolation of Section 8(a)(l) of the Act.6. By failing and refusing since December 27, 1978, tobargain with the Union in the above-described unit, Re-spondent has engaged in, and is engaging in, unfair laborpractices in violation of Section 8(a)(5) and (1) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.' I note that the General Counsel did not brief hls issue28O D()LUGiAS & LO()MASON COMI)ANY8. Respondent has not violated the Act in any otherrespects not specifically found herein.Tnt RIsiI I)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take appropri-ate affirmati e action designed to effectuate the policiesof the Act.The General Counsel requests, additionally, "a provi-sion which would bar the filing of a representation peli-lion for one year following the date of a final orderherein," relying upon the Board's rule extending, in re-fusal-to-hargain cases. the initial year of a union's certifi-catllon. ;Jr-Jac Poulre Compunl Inc., 136 NLRB 785(1962). The initial year herein expired on August 5, 197X,several months before Respondent committed any unfairlabor practices. No authority has been cited that the rulehas or should have any application to the instant facts.Further, the General Counsel requests that a broad re-medial order issue herein. I do not find Respondent'sviolations so egregious or widespread, or that Respond-ent has demonstrated a proclivity to violate the Act, towarrant such relief. ickmolt ltt Ioods, Inc., 242 NLRB1357 (1979).Finally. the General Counsel requests relief which hasabsolutely no relationship to the allegations of the instantcomplaint, such as the rescission of a wage increasegranted by Respondent on March 1 1979. Admittedly,on the General Counsel's rebuttal case, Ollie Cheatham,Respondent's manager of employee relations, stated thata wage increase had been granted that day, but nomotion to amend the complaint was then made (nor hasbeen made to date), no further testimony was taken, andneither party briefed the issue. I thus find, notwithstand-ing the admission that due process requires at the veryleast that, before relief may be granted, a matter musthave been fully litigated. ' Here, it was not, and I denythe requested relief.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 'lThe Respondent, Douglas & Lomason Company,Phenix City, Alabama, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Posting any petitions to reject the Union, or anyother labQr organizations, on its bulletin boards or at anyother locations.at Not all the rehlief granted '.as alleged with he specificiit one mightdeem desirable Nonerltheless, Ihe contlent of the consersations betlseenemployees ad hite s: as full), liligated and briefed h the partiesI: 1u the (e'enl ni exception aire iled as provided hy Sec 102 4h ofthe Rules arid Rgulailns of the Naliona;l L.ahor Relations Btoard. thefindings, eclusilons. and recommlended Order herein shall. as pro.idedin Sec. 102 4 of he Rules and Regulatilons he adopted by the oard andbecome ils findings. cncluisl, n arid ()rder. and all bjections therleoshall he deemed aived for all purposes(b) Interrogating employees about their union senti-ments or desires or their intentions to join the Union orany other labor organization.(c) Informing employees that a majority of the Union'smembership is black or otherwise appealing to employ-ees' racial prejudices or fears in order to undermine theUnion.(d) Informing employees that they would have re-ceived more or higher wage increases, more paid holi-days, or other increased benefits, if not for the presenceof the Union.(e) Informing employees of its intent to rid itself of theUnion. or any other labor organization, as the bargainingrepresentative of its employees.(f) Informing employees of the existence of any pti-tions to vote out the Union or a n1y other labor organiza-tiolts.(g) Unlawfully withdrawing recognition of, or refusingto bargain collectively concerning rates of pay, wages,hours, and other terms and conditions of employmentwith, the Union as the exclusive bargaining representa-tive of its employees in the appropriate unit describedbelow.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which wrill cf-fectuate the purposes of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representanive of all em-ployees in the following appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement:All production and maintenance employees andtruck drivers and lead persons employed by the Re-spondent at its Phenix City, Alabama, facility; ex-cluding laboratory employees, office clerical em-ployees, plant clerical employees, confidential em-ployees, guards, technical employees, professionalemployees, and supervisors as defined in the Nation-al Labor Relations Act, as amended.(b) Post at its Phenix City, Alabama, facility copies ofthe attached notice marked "Appendix." 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicious places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.i" In he evenl his Order is enforced b a Judgmenl of the [UniledSiales Court if Appeals, the '.aords i the notice reading "Polted H)Order of the Na tional l abor Relaions Board, shall read "PostlJ l'ursu-alil TI a Judgmetlt of he Ut d Slates Court of Appeal, Ifiroirciii g anOrder of the Natlinall Ilabor Relatlons Hoa;lrd "281 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARD(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.11 IS AI.SO ORI).RI I) that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.282